



Exhibit 10.1
This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 14, 2018 (the
“Effective Date”), is entered into by and between REVLON CONSUMER PRODUCTS
CORPORATION, a Delaware corporation (“RCPC” and, together with its parent
Revlon, Inc. (“Revlon”) and its subsidiaries, the “Company”), and Debra Perelman
(the “Executive”).
WHEREAS, RCPC wishes to employ the Executive and the Executive wishes to accept
employment with the Company on the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, RCPC and the Executive hereby agree as follows:
1.Employment, Duties and Acceptance.


1.1 Employment, Duties. RCPC hereby employs the Executive for the Term (as
defined in Section 2) to render exclusive and full-time services to the Company
in the capacity of Chief Operating Officer of Revlon and RCPC, reporting to the
Company’s Executive Vice Chairman or his designee or successor (the “Principal
Executive Officer” or the “PEO”), and to perform such duties and
responsibilities and have such authority as shall be consistent with such
position (including continuing to serve as a director of Revlon and/or, if so
elected or appointed, serving as a director and/or officer of RCPC and/or any
subsidiary of the Company), and such other duties and responsibilities, in each
case as may be reasonably assigned to the Executive from time to time by the PEO
or, if requested or required, by Revlon’s Board of Directors (the “Board”) or a
committee thereof.


1.2 Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above. During the Term, the Executive agrees to
serve the Company faithfully, to devote the Executive’s entire business time,
energy and skill to such employment, and to use the Executive’s best efforts,
skill and ability to promote the Company’s interests.


1.3 Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the office of RCPC in the New York City metropolitan
area, subject to reasonable travel requirements consistent with the nature of
the Executive’s duties from time to time on behalf of the Company.


1.4 Representations. As an inducement for RCPC and Revlon to enter into this
Agreement, the Executive hereby represents that the Executive is not a party to
any contract, agreement or understanding which prevents, prohibits or limits her
in any way from entering into and fully performing her obligations under this
Agreement and any duties and responsibilities that may be assigned to her
hereunder.


2.Term of Employment. Executive’s employment under this Agreement shall commence
on the Effective Date and shall continue on an at-will basis until terminated by
either party pursuant to Section 4 (the “Term”).


3.Compensation; Benefits.


3.1 Salary. Commencing on the Effective Date, the Company agrees to pay the
Executive during the Term a base salary, payable bi-weekly, at the annual rate
of not less than $1.125 million (the “Base Salary”). All payments of Base Salary
or other compensation hereunder shall be less such deductions or withholdings as
are required by applicable law and regulations. The Executive will be considered
for merit increases in connection with the Executive’s performance evaluations,
which are performed in accordance with the Company’s salary administration
policies and procedures. In the event that RCPC, in its sole discretion, from
time to time determines to increase the Base Salary, such increased amount
shall, from and after the effective date of the increase, constitute “Base
Salary” for purposes of this Agreement and shall not thereafter be decreased.


3.2 Annual Bonus. Commencing in 2018, the Executive shall be eligible to
participate in the Company’s annual bonus programs as shall be in effect from
time to time (the “Bonus Programs”), to the extent implemented under the Revlon
Executive Incentive Compensation Plan or such successor plan as shall be in
effect from time to





--------------------------------------------------------------------------------





time (the “Incentive Compensation Plan”), with target bonus eligibility of 100%
of Base Salary for achieving performance objectives set by the Compensation
Committee, subject to the terms and conditions of such Bonus Programs and the
Incentive Compensation Plan; provided that notwithstanding anything to the
contrary contained in the Bonus Programs or the Incentive Compensation Plan,
such bonus shall have a maximum annual payout of 200% of Base Salary (the
“Maximum Annual Bonus”). In the event that the Executive’s employment shall
terminate pursuant to Section 4.1, 4.2, or 4.3 during any calendar year, the
Executive’s bonus with respect to the year during which such termination occurs
shall be pro-rated (the “Pro-Rated Bonus”) for the actual number of days of
active employment during such year and such Pro-Rated Bonus shall be payable (i)
if and to the extent bonuses are payable to executives under the Bonus Programs
for that year based upon achievement of the objectives set for that year and not
including any discretionary bonus amounts which may otherwise be payable to
other executives despite non-achievement of bonus objectives for such year, and
(ii) on the date bonuses would otherwise be payable to executives under the
Bonus Programs, but no later than March 15 of the year following the year to
which the bonus relates. Notwithstanding anything herein or contained in the
Bonus Programs and/or Incentive Compensation Plan to the contrary, in the event
that the Executive’s employment shall terminate pursuant to Section 4.1, 4.2, or
4.3 during any calendar year, the Executive shall be entitled to receive the
Executive’s bonus (if not already paid) with respect to the year immediately
preceding the year of termination (if bonuses with respect to such year are
payable to other executives based upon achievement of bonus objectives, and not
based upon discretionary amounts which may be paid to other executives despite
non-achievement of bonus objectives) as and when such bonuses would otherwise be
payable to executives under the Bonus Programs despite the fact that the
Executive may not be actively employed on such date of payment (the “Prior Year
Bonus”).


3.3 Long-Term Incentive Compensation (“LTIP”). During the Executive’s period of
employment with the Company in this position, the Executive shall be eligible to
participate each year in the Company’s LTIP Program under the Incentive
Compensation Plan, subject annually to Compensation Committee approval, and the
terms of the Incentive Compensation Plan and the applicable LTIP terms adopted
by the Compensation Committee. Management will recommend that the Compensation
Committee approve a 2018 LTIP grant with a total target value of $1,250,000,
subject to the terms of the applicable LTIP Program and the Incentive
Compensation Plan.


3.4 Business Expenses. RCPC shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the Term
in the performance of the Executive’s services under this Agreement, subject to
and in accordance with the Revlon Travel and Entertainment Policy as in effect
from time to time, or such policy or policies, if any, as may succeed it.


3.5 Vacation. During each year of the Term, the Executive shall be entitled to a
vacation period or periods in accordance with the vacation policy of the Company
as in effect from time to time, but not less than twenty (20) days.


3.6 Benefits. During the Term, the Executive shall be entitled to participate in
those qualified and non-qualified defined benefit, defined contribution, group
life insurance, medical, dental, disability, and other benefit plans and
programs of the Company as from time to time in effect (or their successors)
generally made available to other senior executives of the Company of the
Executive’s level generally and in such other plans and programs and in such
perquisites, as from time to time in effect, as may be generally made available
to senior executives of the Company of the Executive’s level generally.


3.7 Internal Revenue Code Section 409A. Section 409A of the Code (as defined in
this Section 3.7) and/or its related rules and regulations (“Section 409A”),
imposes additional taxes and interest on compensation or benefits deferred under
certain “nonqualified deferred compensation plans” (as defined under the Code).
These plans may include, among others, nonqualified retirement plans, bonus
plans, stock option plans, employment agreements and severance agreements. It is
the intent of the parties that the payments and benefits under this Agreement
comply with or be exempt from Section 409A and, accordingly, this Agreement
shall be interpreted consistent with such intent. The Company reserves the right
to provide compensation or benefits under any such plan in amounts, at times and
in a manner that minimizes taxes, interest or penalties as a result of Section
409A, including any required withholdings, and the Executive agrees to cooperate
with the Company in such actions. Specifically, and without limitation of the





--------------------------------------------------------------------------------





previous sentence, if the Executive is a “specified employee,” as such term is
defined under Section 409A (generally, one of the Company’s top fifty (50)
highest paid officers), to the extent required to comply with Section 409A, the
Company will not make any payments to the Executive under this Agreement upon a
“separation from service,” as such term is defined under Section 409A, until six
(6) months after the Executive’s date of separation from service or, if earlier,
the date of the Executive’s death. Upon expiration of the six-month period, or,
if earlier, the date of the Executive’s death, the Company shall make a payment
to the Executive (or her beneficiary or estate, if applicable) equal to the sum
of all payments that would have been paid to the Executive from the date of
separation from service had the Executive not been a “specified employee”
through the end of the six (6) month period or the date of death (whichever is
earlier), and thereafter the Company will make all the payments at the times
specified in this Agreement or applicable policy, as the case may be. In
addition, the Company and the Executive agree that, for purposes of this
Agreement, termination of employment (or any variation thereof) will satisfy all
of the requirements of “separation from service” as defined under Section 409A.
For purposes of this Agreement, the right to a series of installment payments,
such as salary continuation or severance payments, shall be treated as the right
to a series of separate payments and shall not be treated as a right to a single
payment. Any in-kind benefits or reimbursements provided under this Agreement
that constitute deferred compensation subject to Section 409A shall be subject
to the following: (i) any such in-kind benefit or payment reimbursement provided
during one calendar year shall not affect the amount of such in-kind benefit or
reimbursement provided during a subsequent calendar year; (ii) such in-kind
benefit or reimbursement may not be exchanged or substituted for other forms of
compensation to the Executive; and (iii) reimbursement payments shall be made to
the Executive no later than the last day of the taxable year following the year
in which the reimbursed expense is incurred. For purposes of this Agreement, the
term “Code” shall mean the Internal Revenue Code of 1986, as amended, including
all final regulations promulgated thereunder, and any reference to a particular
section of the Code shall include any provision that modifies, replaces or
supersedes such section.


3.8 Clawback/Recoupment Policy. The Executive agrees and acknowledges that
incentive amounts and awards (as used within the meaning of the Dodd-Frank Wall
Street Reform and Consumer Protection Act) payable pursuant to this Agreement or
any bonus or incentive plan are subject to forfeiture and recoupment and may be
cancelled without payment, and/or a demand for repayment of any previously paid
amounts may be made upon the Executive in accordance with the Company’s
forfeiture and recoupment policies with regard to financial statements as are
required by law to be adopted and in effect from time to time. This provision
shall survive termination of the Executive’s employment. The forfeiture
provisions in this Section 3.8 are in addition to any forfeiture provisions
contained elsewhere in this Agreement.


4.Termination.


4.1 Death. If the Executive shall die during the Term, the Term shall terminate
and no further amounts or benefits shall be payable hereunder, except that the
Executive’s estate shall be entitled to receive any Prior Year Bonus and any
Final Compensation (as defined below). In addition, the Executive’s estate shall
receive (i) the Pro-Rated Bonus payable at the same time and manner payment
would be made pursuant to Section 3.2, as if the Executive continued to be an
active employee of the Company, and (ii) payment in respect of the outstanding
LTIP Award under Section 3.3 at the same time payments would be made pursuant to
Section 3.3, as if the Executive continued to be an active employee of the
Company, based on actual performance but pro-rated for the actual number of days
of Executive’s active employment during the applicable performance period (the
“Pro-Rated LTIP”). “Final Compensation” means (i) the Base Salary earned but not
paid through the date of termination, (ii) pay for any vacation time earned but
not used through the date of termination, (iii) any business expenses incurred
by the Executive but unreimbursed on the date of termination, provided that such
expenses and required substantiation and documentation thereof are submitted
within ninety (90) days following termination and that such expenses are
reimbursable under Company policy, and (iv) vested benefits as may be provided
under the terms of any applicable benefit plan. Except as provided in this
Section 4.1, the Company shall have no further compensation obligation to the
Executive or the Executive’s estate or heirs hereunder in the event of the
Executive’s death.


4.2 Disability. If the Executive shall have failed, with or without reasonable
accommodation, to perform the essential functions of the Executive’s job as a
result of a physical or mental incapacity or illness lasting for 180 days during
any 365-day period (a “Disability”), the Company may, by written notice to the
Executive while she is





--------------------------------------------------------------------------------





Disabled, terminate the Term and no further amounts or benefits shall be payable
hereunder, except that the Executive shall be entitled to receive the same
payments as described above in Section 4.1. Except as provided in this Section
4.2, the Company shall have no further compensation obligation to the Executive
hereunder in the event of such termination.


4.3 Termination by Company other than for Cause. The Company shall be entitled
to terminate the Term and the Executive’s employment hereunder other than for
Cause at any time upon written notice to the Executive. In the event the Company
terminates the Term or the Executive’s employment other than pursuant to the
provisions of Section 4.1, 4.2, or 4.4, the Executive shall be entitled to
receive any Prior Year Bonus, any Final Compensation and the Pro-Rated Bonus and
Pro-Rated LTIP Award each as described above, as well as the payments and
benefits prescribed by, and in accordance with the terms and conditions of, the
Revlon Executive Severance Pay Plan.


4.4 Cause. In the event of the Executive’s (i) willful failure, refusal, or
inability (other than as a result of physical or mental incapacity or illness)
to perform the Executive’s material duties hereunder; (ii) willful failure or
refusal to follow or carry out a lawful directive of the Board; (iii) conviction
of any felony; (iv) conviction of any lesser crime or offense involving the
property of the Company; (v) gross negligence or willful misconduct in
connection with the performance of the Executive’s duties hereunder; (vi)
material breach, or knowing immaterial breach, of the Code of Conduct (as
defined below); (vii) material breach of any other provision of this Agreement
or other Company policy applicable to the Executive; or (viii) willful
misconduct which would make the Executive’s continued employment by the Company
materially harmful to the Company, monetarily or reputationally, the Company
may, within ninety (90) days of the Board’s knowledge of the event, by written
notice to the Executive terminate the Term and, upon such termination, this
Agreement shall terminate and the Executive shall be entitled to receive no
further amounts or benefits hereunder, except any as shall have been earned to
the date of such termination including the Final Compensation. For purposes of
this definition of “Cause”, no act or omission to act by the Executive will be
“willful” if such act or omission was done or omitted to be done in the
Executive’s good faith and with a reasonable belief that such act or omission
was in the best interests of the Company. If and to the extent any occurrence of
Cause is capable of cure, the Company shall provide notice of same to the
Executive, who shall then have ten (10) days to cure such event of Cause to the
satisfaction of the Company.


4.5 Voluntary Termination by the Executive. The Executive may terminate her
employment hereunder at any time by providing written notice to the Company. In
such event, upon such termination the Company shall have no further compensation
obligation to the Executive, other than for any Final Compensation through the
actual date of such termination.


5.Inventions and Patents.


5.1 The Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented, or
made by the Executive during the Term or following the Term if derived from
Confidential Information shall belong to the Company, provided that such
Inventions grew out of the Executive’s work with the Company or any of its
affiliates, are related in any manner to the business (commercial or
experimental) of the Company or any of its affiliates, are conceived or made on
the Company’s time or with the use of the Company’s facilities or materials. The
Executive shall further: (a) promptly disclose such Inventions to the Company;
(b) assign to the Company, without additional compensation, all patent and other
rights to such Inventions for the United States and foreign countries; (c) sign
all papers necessary to carry out the foregoing; and (d) give testimony in
support of the Executive’s inventorship. “Inventions” shall not include
managerial concepts and skills generally applied by experienced senior
executives. The Executive will deliver to the Company a confidential schedule of
intellectual property she had, if any, prior to joining the Company. For
purposes of this Agreement, “Confidential Information” shall mean any
confidential information acquired by the Executive concerning the Company’s or
its affiliates’ business affairs, including without limitation, its financial
results and prospects, financial affairs, future plans in research, acquisition
or divestiture plans, marketing, advertising, sales, product development,
proprietary business processes or methods, research, and trade secrets.


5.2 If any Invention as defined in Section 5.1 above is described in a patent
application or is disclosed





--------------------------------------------------------------------------------





to third parties, directly or indirectly, by the Executive within two (2) years
after the termination of the Executive’s employment with the Company, it is to
be presumed that the Invention was conceived or made during the Term.
5.3 The Executive agrees that the Executive will not assert any rights to any
Invention as having been made or acquired by the Executive prior to the date of
this Agreement, except for Inventions, if any, disclosed to the Company in
writing prior to the date hereof.


6.Ownership of Property. The Company shall be the sole owner of all Confidential
Information, Inventions, and all other products and proceeds of the Executive’s
services hereunder, including, but not limited to, all materials, ideas,
concepts, formats, suggestions, developments, arrangements, packages, programs,
copyright work (meaning any works of authorship, including computer software)
and all other intellectual properties or work product that the Executive may
acquire, obtain, develop or create in connection with or during the Term, free
and clear of any claims by the Executive (or anyone claiming under the
Executive) of any kind or character whatsoever (other than the Executive’s right
to receive payments hereunder). The Executive shall, at the request of RCPC,
execute such assignments, certificates or other instruments as RCPC may from
time to time deem necessary or desirable to evidence, establish, maintain,
perfect, protect, enforce or defend the Company’s right, title or interest in or
to any such properties.


7.Revlon Code of Conduct and Business Ethics. In consideration of RCPC’s
execution of this Agreement, the Executive agrees to comply with the then
current published terms of the Revlon, Inc. Code of Conduct and Business
Ethics (the “Code of Conduct”), a current copy of which is annexed at Schedule
A, whether or not the Executive is a signatory thereof, with the same effect as
if the same were set forth herein in full.


8.Indemnification. Subject to the terms, conditions and limitations of its
by-laws (as in effect on the Effective Date or if greater, as amended
thereafter) and applicable Delaware law, RCPC will defend and indemnify the
Executive against all costs, charges and expenses (including advancement of
fees) incurred or sustained by the Executive in connection with any action, suit
or proceeding to which the Executive is or may be made a party, brought by any
shareholder of the Company directly or derivatively or by any third party or by
any participant in, or beneficiary of, a benefit plan, by reason of any act or
omission of the Executive as an officer, director or employee of the Company or
affiliate of the Company or as a fiduciary of any benefit plan. The Executive
shall be covered by the Directors and Officers insurance coverage as is
maintained by Revlon and RCPC for its directors and officers including, to the
extent provided under such Directors and Officers insurance, coverage for
actions, suits or proceedings brought after she ceases employment with RCPC but
relating to periods during the Executive’s employment with RCPC. The Executive
shall be required to enter into a standard undertaking as a condition to the
advancement of legal fees and expenses. This provision shall survive termination
of the Executive’s employment and shall remain in effect through any applicable
statutes of limitation.


9.Notices. All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, sent by overnight courier or mailed
first class, postage prepaid, by registered or certified mail (notices mailed
shall be deemed to have been given on the date mailed), provided that all
notices to the Company and the Executive shall also be sent simultaneously by
email, as follows (or to such other address as either party shall designate by
notice in writing to the other in accordance herewith or in the case of the
Company, to its then current principal office address):


If to the Company, to General Counsel (or her successor), Attention: Mitra
Hormozi; mitra.hormozi@revlon.com.


If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company and to the Executive’s email address as reflected in the
records of the Company.


10.General.


10.1 Headings. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.







--------------------------------------------------------------------------------





10.2 Entire Agreement. This Agreement (together with the Exhibits, Schedules and
the documents referenced herein) sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof including any offer letter or term
sheets. No representation, promise or inducement has been made by either party
that is not embodied in this Agreement, and neither party shall be bound by or
liable for any alleged representation, promise or inducement not so set forth.


10.3 Assignment. This Agreement shall be binding upon the parties hereto and
their successors and permitted assignees. This Agreement, and the Executive’s
rights and obligations hereunder, may not be assigned by the Executive, nor may
the Executive pledge, encumber or anticipate any payments or benefits due
hereunder, by operation of law or otherwise. RCPC may assign its rights,
together with its obligations, hereunder (i) to any affiliate or (ii) to a third
party (that agrees in writing to assume the obligations in this Agreement) in
connection with any sale, transfer or other disposition of all or substantially
all of any business to which the Executive’s services are then principally
devoted, provided that no assignment pursuant to clause (ii) shall relieve the
Company from its obligations hereunder to the extent the same are not timely
discharged by such assignee.


10.4 Amendment. This Agreement may be amended, modified, superseded, canceled,
renewed, or extended, and the terms or covenants hereof may be waived, only by a
written instrument executed by both of the parties hereto, or in the case of a
waiver, by the party waiving compliance. The failure of either party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same. No waiver by either party
of the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.


10.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


11.Subsidiaries and Affiliates. As used herein, the term “subsidiary” shall mean
any corporation or other business entity controlled directly or indirectly by
the corporation or other business entity in question, and the term “affiliate”
shall mean and include any corporation or other business entity directly or
indirectly controlling, controlled by or under common control with the
corporation or other business entity in question.


IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.


REVLON CONSUMER PRODUCTS CORPORATION






By: /s/ Dimitra Manis            
Dimitra Manis
Chief Human Resources Officer            




    


EXECUTIVE:




/s/ Debra Perelman                
Debra Perelman









--------------------------------------------------------------------------------









SCHEDULE A




REVLON CODE OF CONDUCT AND BUSINESS ETHICS





